Title: The American Commissioners to Alexander Gillon, 2 February 1779
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Gillon, Alexander


Sir
Passy feb. 2 1779
We duly receiv’d the Honour of yours of the 25th. past, informing us of your Safe Arrival at Brest, on which We congratulate you. We have had no Advices from America Later than the Beginning of November; nor any thing interesting Since the Departure of Count D’estaing from Boston, the 4th of that Month; otherwise We should communicate it to you as you desire. We have the Honour to be
M. Gillon
